People v Lugo (2014 NY Slip Op 06889)
People v Lugo
2014 NY Slip Op 06889
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Friedman, J.P., Moskowitz, Feinman, Gische, Kapnick, JJ.


13178 8241/99 9877/99

[*1] The People of the State of New York, Respondent,
vDaniel Lugo, Defendant-Appellant.
Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christopher P. Marinelli of counsel), for respondent.
Appeal from order, Supreme Court, New York County (Arlene D. Goldberg, J.), entered on or about February 28, 2013, which denied defendant's CPL 440.46 motion for resentencing, unanimously dismissed as moot.
Because defendant has completed his entire sentence, this appeal is moot (see People v Paulin, 17 NY3d 238, 242 [2011]), and, we conclude that the exception to the mootness doctrine does not apply. In any event, defendant's arguments are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK